Citation Nr: 0931217	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  07-39 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to September 5, 2006 
for the award of VA dependency education benefits.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1969 to August 1971.  He served in Vietnam and is 
a recipient of the Purple Heart Medal and a Silver Star.  
 
This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an April 2007 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin which awarded the Veteran dependency 
education benefits for his son, effective September 5, 2006 
and ending January 1, 2007.  The Veteran disagreed with the 
RO's assigned effective date and perfected an appeal as to 
that issue.  

In June 2009, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.


FINDINGS OF FACT

1.  The Veteran received VA dependency education benefits 
during all years of his son's high school education.  These 
payments stopped upon the son's graduation from high school 
on July 1, 2002. 

2.  In June 2002, the Veteran mailed a Form 21-674C, 
"Request For Approval Of School Attendance," to the VA, 
indicating that his son would be attending college for the 
next four years.

3.  The Veteran's son attended college from August 2002 to 
December 2006.  The Veteran did not receive VA dependency 
education benefits during these years.

4.  In April 2007, upon receipt of a new copy of the 
Veteran's June 2002 Form 21-674C, the VA awarded dependency 
education benefits to the Veteran effective September 5, 
2006. 


CONCLUSION OF LAW

The criteria for payment of VA dependency education benefits 
as a result of school attendance have been met, effective 
July 1, 2002.  38 U.S.C.A. §§ 101(4), 1115, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.57, 3.401, 3.503, 3.667 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims entitlement to an effective date of July 
1, 2002 for an award of VA dependency education benefits 
based on his son's college attendance.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered VA's duty to inform the Veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, as required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)].  

The Board must make a determination as to the applicability 
of the VCAA to a particular claim.  See Holliday v. Principi, 
14 Vet. App. 280, 282-83 (2001).
The provisions of the VCAA are not applicable in cases, such 
as this, in which the sole issue is entitlement to an earlier 
effective date for VA dependency education benefits because 
such is not a claim for a benefit as contemplated by 38 
U.S.C. 
§§ 5100 et seq. Cf. Barger v. Principi, 16 Vet. App. 132, 138 
(2002).

As a practical matter, it is clear from the Veteran's hearing 
testimony that he is fully familiar with the law.  In any 
event, as explained in more detail below, the Board is 
granting the Veteran's claim.  Any potential notification 
error on the part of VA is rendered moot by the Board's grant 
of the benefit sought on appeal.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
testified before the undersigned VLJ in June 2009.

Accordingly, the Board will proceed to a decision.

Factual background 

The Board believes that a brief factual background will aid 
in an understanding of its decision.

A Veteran who is in receipt of disability compensation of 30 
percent or more is entitled to an additional allowance for 
each dependent.  38 U.S.C.A. § 1115.  The allowance is 
generally discontinued when a child turns 18, or when the 
child turns 23 if he is enrolled in school.  38 C.F.R. §§ 
3.503, 3.667.  

In this case, the Veteran sustained multiple gunshot wounds 
on several occasions in 1970 in Vietnam.  He was awarded a 
combined 60 percent disability rating for his service-
connected disabilities in November 1971.  

The Veteran is married and has two children.  The Veteran's 
daughter was born is 1976.  During the years that the 
Veteran's daughter attended high school and college, ending 
in 1999, the Veteran received VA dependency education 
benefits.  The Veteran filed the appropriate paperwork each 
time the VA asked for attendance verification, and the 
Veteran is satisfied with the disbursements he received while 
his daughter was a dependent.  See the June 2009 hearing 
transcript, page 3.  

The Veteran also received VA dependency education benefits 
while his son, born in January 1984, attended high school.  
In November 2001, the VA notified the Veteran that his 
payments would be discontinued upon his son's eighteenth 
birthday in January 2002, unless the Veteran submitted a 
request for additional payments based on his son's continued 
school attendance.  See the November 5, 2001 letter from the 
VA.  The Veteran promptly notified the RO that his son was 
still in high school, and that he would graduate in June 
2002.  See the Veteran's November 2001 Request for Approval 
of School Attendance; see also the December 18, 2001 Report 
of Contact.  Accordingly, the RO extended the Veteran's 
education benefits through July 1, 2002, and then stopped 
education payments because according to it no paperwork was 
received from the Veteran's concerning his son's attendance 
at college.

The Veteran contends that he submitted a VA Form 674C, 
"Request for Approval of School Attendance," in June 2002, 
after his son graduated from high school, which detailed his 
son's upcoming college attendance from August 2002 to 
December 2006.  The Veteran has submitted a copy of this 
form, dated by hand on July 25, 2002.  

The RO has indicated that it did not receive the June 2002 
form until February 2007, when the Veteran notified VA that 
his son graduated from college, had turned 23, and was no 
longer a dependent.  See the April 25, 2007 letter from the 
RO.  At that time, the RO told the Veteran that his son had 
not been on his dependency award since 2002.  

Because the RO received this attendance confirmation within a 
year of the Veteran's son's final college term, the RO 
awarded the Veteran dependency education benefits for that 
term, effective September 5, 2006, terminated benefits as of 
January 2007.  This appeal followed.

Analysis

In essence, the Veteran contends that he should have been 
awarded dependency education benefits continuously during his 
son's college years.  That is, the award should not have 
ceased on July 1, 2002 but rather should have continued to 
his son's college graduation, as it had for his daughter 
eight years prior.  

In support of his claim, and at the heart of his appeal, the 
Veteran asserts that he mailed a copy of his signed Form 21-
674C, alerting the VA of his son's upcoming college 
attendance, in June 2002.  He therefore contends that his 
submission of the June 2002 Form 21-674C should have put VA 
on notice that his son was attending college and that his 
education award should continue.  The Veteran asserts that he 
did not know that these benefits were severed until he called 
to notify the VA that his son was no longer a dependent in 
February 2007.  See the June 2009 hearing transcript, pages 
3-7.  

In essence, the RO has denied receiving notice of the 
Veteran's son's college matriculation or attendance until 
after he graduated, and that severance of such benefits as of 
July 1, 2002, after graduation from high school, was proper.

Weighing against the Veteran's claim is the legal 
"presumption of regularity", under which it is presumed 
that government officials "have properly discharged their 
official duties." See United States v. Chemical Foundation, 
Inc., 272 U.S. 1 (1926).  In cases such as these, it is 
presumed that VA properly discharged its official duties by 
correctly processing all forms submitted by claimants, 
obviously to include any Form 21-674C submitted by the 
Veteran.  

However, the presumption of regularity is not absolute; it 
may be rebutted by the submission of "clear evidence to the 
contrary."  See Ashley v. Derwinski, 2 Vet. App. 307 (1992); 
see also Chute v. Derwinski, 1 Vet. App. 352 (1991) 
[regarding standard of clear evidence to rebut the 
presumption of regularity].

The Veteran's belated submission of a VA Form 21-674C dated 
in June 2002, which does not have a date stamp showing its 
receipt at a VA office, does not in and of itself constitute 
the type of clear evidence to the contrary which would be 
sufficient to rebut the presumption of regularity.  See Jones 
v. West, 12 Vet. App. 98 (1999); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994).  However, in this case, the Board finds 
that the evidence of record in its totality effectively 
rebuts the legal presumption of regularity.  

It is undisputed that the Veteran successfully filled out and 
submitted all appropriate and necessary forms in obtaining VA 
dependency education benefits during the eight years his 
daughter attended high school and college.  The Veteran has 
testified that there were "no problems" with the VA with 
respect to the Veteran's daughter's status as a dependent, 
and that he knew what he had to do to obtain and education 
benefits.  See the June 2009 hearing transcript, page 3.  The 
Veteran asserts that he did nothing different when later 
securing education benefits for his son.  Indeed, it is 
undisputed that VA education benefits were awarded while the 
Veteran's son was attending high school.   

The Board places great weight on the fact that the Veteran 
had previously successfully secured the same benefits during 
his daughter's high school and college attendance, as well as 
his son's high school attendance.  It is clear that the 
Veteran was familiar with the VA benefits process, the 
concept of deadlines, and the filling out of verification 
forms.  Moreover, the Veteran kept VA abreast of any changes 
in his dependents' status at all times during their 
respective school years, as required by the VA.  Indeed, the 
Veteran contacted the RO in February 2007 specifically to 
alert VA that his son was no longer a dependent, and that his 
education award should be severed, only to find that he had 
not received benefits for the entirety of his son's college 
years.  

It simply does not make sense that the Veteran would 
diligently carry through on all filings pertaining to his 
daughter's high school and college attendance and his son's 
high school attendance and then not do the same with respect 
to his son's college attendance.  It was clearly in the 
Veteran's financial best interest to do so, as he well knew.  

The Veteran has also proffered a copy of the VA Form 674C, 
"Request for Approval of School Attendance" dated in June 
2002, as well as his sworn testimony that he submitted the 
original to VA at that time.  The undersigned finds the 
Veteran's sworn testimony to be credible.  To find otherwise 
would be to find that the Veteran's testimony and evidence 
was perjurious and fraudulent.  There is not a scintilla of 
evidence which suggests that this three times combat wounded 
Veteran would do such a thing.

Accordingly, based on the totality of the evidence of record, 
to include the Veteran's submitted copy of a VA Form 21-674 
dated appropriately in June 2002, the Veteran's prior 
experience with the VA education benefits process, and his 
credible testimony under oath, the Board finds that the 
presumption of regularity is rebutted by clear evidence to 
the contrary.  The Board additionally finds that the Veteran 
notified the RO of his son's college attendance in a timely 
manner, and his son should have been in dependent status for 
all times from the Veteran's high school graduation to his 
college graduation.

  For reasons discussed above, an effective date of July 1, 
2002 [the date dependency education benefits were originally 
severed] is therefore assigned.  
The appeal is granted.


ORDER

Entitlement to an effective date of July 1, 2002 for the 
award of VA dependency education benefits is granted.  The 
appeal is allowed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


